United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   April 4, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 02-41052
                          Summary Calendar



KELVIN LOVE

                     Petitioner - Appellant

     v.

MICHAEL A PURDY, Warden

                     Respondent - Appellee

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. C-01-CV-322
                       --------------------

Before KING, Chief Judge, and DeMOSS and BENAVIDES, Circuit
Judges.

PER CURIAM:*

     Kelvin Love, federal prisoner # 09677-035, appeals the

dismissal of his 28 U.S.C. § 2241 petition challenging his guilty

plea conviction for possession of cocaine base and cocaine

hydrochloride with intent to distribute.     Relying upon Apprendi

v. New Jersey, 530 U.S. 466 (2000) and Rule 11 of the Federal

Rules of Criminal Procedure, Love argues that his guilty plea was

not knowing and voluntary because he was not told that drug


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-41052
                                 -2-

quantity was an element of the charge against him and because he

was not informed of the rights he was waiving until immediately

after he pleaded guilty.   He contends that his claims may be

brought in a 28 U.S.C. § 2241 petition because Apprendi was not

decided until after his conviction was final and because the

district court did not rule on his Rule 11 claim in his 28 U.S.C.

§ 2255 motion.

     Love’s claims may not be brought under 28 U.S.C. § 2241

because they are not based upon a retroactively applicable

Supreme Court case that establishes that he may have been

convicted of a nonexistent offense and because his claims were

not foreclosed by circuit law at the time of his trial.

See Reyes-Requena v. United States, 243 F.3d 893, 904 (5th Cir.

2001).    Apprendi claims do not satisfy the test for filing a 28

U.S.C. § 2241 petition under the savings clause of 28 U.S.C.

§ 2255.    Wesson v. U.S. Penitentiary Beaumont, TX, 305 F.3d 343,

347-48 (5th Cir. 2002).    The failure to follow the formal

requirements of Rule 11 of the Federal Rules of Criminal

Procedure is also insufficient to invoke habeas relief.       United

States v. Timmreck, 441 U.S. 780, 785 (1979).    The district

court’s dismissal of Love’s 28 U.S.C. § 2241 petition is,

therefore, affirmed.

     AFFIRMED.